Citation Nr: 1432443	
Decision Date: 07/21/14    Archive Date: 07/29/14

DOCKET NO.  10-44 108	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a compensable evaluation for Hepatitis C.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

R.N. Poulson, Counsel


INTRODUCTION

The Veteran served on active duty from September 1968 to September 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2004 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

In April 2013, the Veteran and his spouse testified at a travel Board hearing before the undersigned.  During the hearing, the Veteran submitted additional evidence along with a waiver of initial RO consideration.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

During the April 2013 Board hearing, the Veteran stated that he had recently received medical treatment for his service-connected Hepatitis C.  The Veteran maintains that these treatment records can be obtained from Scott and White, Dr. Nader, and Dr. Lee, his primary care provider.  The Veteran provided a release for Scott and White at the hearing.  These records should be obtained.  See 38 C.F.R. 
§ 3.159(c).

Accordingly, the case is REMANDED for the following actions:

1. After obtaining the appropriate release of information forms where necessary, obtain outstanding treatment records from Scott and White from July 2010 to the present, and from Drs. Nader and Lee.  If any of the requested records are unavailable, then a negative reply from the pertinent facility should be obtained and associated with the claims file, and the Veteran should be so notified.

2. Thereafter, any additional development deemed appropriate should be accomplished.  Then, readjudicate the claim on appeal.  If the benefit sought remains denied, issue a supplemental statement of the case and provide the Veteran and his representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  No action is required of the appellant unless he is notified.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


